DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/27/2021 has been entered. The Applicant amended claims 1 and 21. Claims 1 and 3-21 are pending.

Response to Arguments
Applicant's arguments filed on 1/27/2021 have been fully considered but are moot because the arguments do not apply to the combination of the new references being used in the current rejection. Applicant arguments “Claim 1 has been amended to recite, "a lens cap. . . wherein the lens cap forms a barrier between the one or more lenses of the optical device and one or more environmental factors to protect the one or more lenses when the lens cap is in the closed position." (Emphasis added.) Prior to the amendment, the Office Action, p. 5 cites the plate 18 of Grant as disclosing the lens cap recited in claim 1. Applicant respectfully submits, however, the plate 18 disclosed in Grant is not configured to form a barrier …” and “Claim 21 is new and recites "a lens cap . . . wherein the lens cap forms a barrier between the one or more lenses of the optical device and one or more environmental factors to protect the one or more lenses when the lens cap is in the closed position." For similar reasons as the reasons set forth above with respect to claim 1, the Applicant respectfully submits this feature is not disclose in Grant and it would be non-obvious …” are directed to the newly added claim limitations of independent claim 1 and 21, those were not previously rejected under art. New ground of rejection has been made and applicant's arguments are moot in view of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halvorson (US 2,488,188) in view of Campean (US 7,721,480) and further in view of Northrup et al (US 3,873,823).

Regarding claim 1, an optical lens cover assembly (refer to Figs. 1 and 4, front elevation view of the telescope, Halvorson, US 2,488,188) comprising: 
an adjustable lens cover body (Figs. 1 and 4, band 14, [col. 1, line 44]) having an open circle configuration (Figs. 2 and 3 show, a circular band 14), 
wherein one end of the open circle of the lens cover body is couplable to the other end of the open circle of the lens cover body by a clamping mechanism (Fig. 2 shows open circle of the lens cover body is couplable to the other end of the open circle of the lens cover body by a clamping mechanism, “a band adapted to be clamped about the telescope adjacent one end thereof”, [col. 1, line 12] “Figure 4 is a side view of the lens protector showing it clamped about a fragment of the tele-scope”, [col. 1, ln 32-34]), wherein the one end comprises a bolt port and the other end comprises a threaded insert (Figs. 2 and 4, “openings for the reception of a pivot bolt 18” [col. 2, line 1], and “a clamp-ing bolt 17”  [col. 1, lines 52-53], Figs. 3 and 6 shows other end comprises a insert, but doesn’t explicitly teach threaded, it is known to the art that end of the bolt need to have a threaded insert to connect),

wherein the lens cap comprises at least one release tab for releasing the lens cap to expose one or more lenses of an optical device (“The opposite end of the arm 29 forms a trigger 3i by which the latch may easily and quickly be released when it is desired to use the telescope”, [col. 2, lines 30-34]; “when it is desired to use the telescope it is only necessary to exert pressure on the trigger 31 to swing it about its pivot 19 ..”, [col. 2, lns 47-50], Figs, 2 and 4 in dotted lines show the lens cap comprises at least one release tab for releasing the lens cap to expose one or more lenses of an optical device), and wherein the lens cap forms a barrier between the one or more lenses of the optical device and one or more environmental factors to protect the one or more lenses when the lens cap is in the closed position (“This invention relates to a protector for a tele- scopic sight of the type commonly employed on firearms, transits, telescopes and the like and has for its primary object to protect the lenses from injury and again@t the collection of dirt and dust”, [col. 1, lns. 1-5], Fig. 1 shows when closed position, the lens and the inside of the barrel is covered);
wherein the lens cover body is configured to circumferentially engage and rotate freely around an external portion the optical device until a desired position on the optical device is obtained (Figs. 2 and 3 shows the lens cover body 14 is not fixed on barrel 12, 
Halvorson teaches tightening a single bolt, but doesn’t explicitly teach a single screw that is inserted through the screw port and the other end comprises a threaded insert; the lens cap comprises a magnetic coupling portion for securing the lens cap in a closed position against the lens cover body.
Halvorson and Campean are related to covering of a telescope lens.
Campean teaches a lens cap (“FIG. 4 is a side pictorial view of the cover of FIG. 2 with the pivoting cap shown in its open position”) comprises a magnetic coupling portion for securing the lens cap in a closed position against the lens cover body (Fig. 5, “cap magnet inserts 668 may be installed in cap 530 in alignment with ring magnet inserts 660 for holding cap 530 in the closed position via magnetic attraction between the magnets 660, 668”, [col. 6, lines 30-33]), and wherein the lens cap comprises at least one release tab for releasing the lens cap to expose one or more lenses of an optical device (“cap 530 may include one or more radially extending tabs 672 for facilitating manual lifting of cap 530 from the closed position”, [col. 6, lines 43-45]). 

Halvorson, Campean, and Northrup, all are related to the telescopes and the mounts. Northrup explicitly teaches the fastener is one end screw and the other end is threaded insert (Fig. 1, “The clamp 15 is a cylindrical split ring clamp similar to clamp 12 and also includes a thumb screw 61 bearing against one portion of the ring and threaded into the other portion so that the clamp may be selectively loosened or tightened around the housing 13”, [col. 4, lines 9-13]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Halvorson to include a fastener made of a screw and threaded insert  as taught by Northrup. One ordinary skill in art would have been motivated to use a clamping mechanism with a screw at one portion and threaded into the other portion for the predictable result of clamping selectively by loosening and then tightening around the housing, as Northrup teaches in col. 4, lines 9-13.
Regarding claim 3, the optical lens cover according to claim 1 is rejected (see above).

Halvorson further teaches the lens cover assembly of claim 1, wherein the lens cover body is non-threaded (Figs. 2, 3, 4 show lens cover body 14 is non-threaded, circular 14 which is split at one point and a suitable bolts 17, 18 tightens the collar 14 about the barrel 12 to hold).
Regarding claim 5, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Halvorson further teaches the lens cover assembly of claim 1, wherein the hinge mechanism is configured to bias the lens cap in an open position and comprises one or more of an enclosed spring, an elastic cushion, or combinations thereof (“a spring 23 one leg 24 of which bears against the lever arm 20, while the opposite leg 25 of the spring bears against the under edge of an ear IS so as yieldingly to urge the cap 21 out of closing contact with the end of the barrel 12”, [col. 2, lines 12-16]; “a latch lever 29 carrying at one end a hook 30 which is adapted to engage the hook 27 to hold the cover 21 in closed position against the end of the barrel 12 and against movement under the influence of the spring 23); (Campean also in Fig. 5B teaches, “hinge assembly 520 may include an enclosed spring 540 for biasing cap 530” [col. 8, lines 48-50]).
Regarding claim 6, the optical lens cover according to claim 5 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 5.
Campean further teaches wherein the hinge mechanism further comprises a mechanical stop insert to prevent the lens cap from opening beyond a predetermined position (“a stop rib 589 may be provided along outer surface 584 for stopping cap 530 at an intermediate position between approximately 10.degree. and approximately 
Regarding claim 7, the optical lens cover according to claim 5 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 5.
Campean further teaches wherein the hinge mechanism further comprises a damping insert to slow the movement of the lens cap to the open position (“cover 500 may also include a cushioning device 580 or other stop device that engages an outer surface 584 of movable hinge portion …cushioning device 580 or another form of stop device may be mounted on movable hinge portion 536 or another part of cap 530” [col. 4, paragraph between lines. 4-21]).
Regarding claim 8, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches wherein the magnetic coupling portion (Fig. 5, “magnetic attraction between the 660 and 668”, [col. 6, line 67-col.7, line 3]) comprises one or more magnets in the lens cap (Fig. 5 shows two 660) that engage an attractive metal directly opposite the one or more magnets in a portion of the lens cover body (Fig. 5, 660 attraction between 660 and 668).
Regarding claim 9, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches wherein the magnetic coupling portion comprises one or more magnets in the lens cover body that engage with an attractive metal directly opposite the one or more magnets in a portion of the lens cap (Fig. 5 shows 660 of cover body directly opposite to 668 of cap).
Regarding claim 10, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches wherein the magnetic coupling portion is located in a position that is generally opposite that of the hinge mechanism (see Fig. 5, hinge 520 and magnets 660).
Regarding claim 11, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches wherein the at least one release tab is an extension of the lens cap and extends slightly beyond the underlying portion of the lens cover body when the lens cap is in the closed position (Fig. 4 and 5, extending tabs 672 for facilitating manual lifting, [col. 6, lines 43-45]).
Regarding claim 12, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches wherein the at least one release tab is located in a position that is generally opposite that of the hinge mechanism (Fig. 4 and 5, tabs 672 and hinge mechanism 520).
Regarding claim 13, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches the lens cover assembly of claim 1, further comprising at least one O-ring seal configured to engage the circumference of the inner portion of the lens cap and the circumference of the inner portion of the lens cover body such that when the lens cap is closed, the O-ring seal prevents water from coming into contact with the one or more lenses of the optical device (“A cap sealing o-ring 680 … Cap 
Regarding claim 14, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches the lens cover assembly of claim 1, further comprising at least one O-ring seal configured to engage the circumference of the inner portion of the lens cover body and the circumference of the external portion of the optical device such that when the clamping mechanism is activated, the O-ring seal prevents water from coming into contact with the one or more lenses of the optical device (see Fig. 4 and 5, O-ring 680, “ Cap sealing O-ring 680 may prevent water and dust getting past the cap when it is closed”, [col. 6, lines 48-53]).
Regarding claim 15, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Halvorson further teaches the lens cover assembly of claim 1, wherein the optical device is a scope, a sight, a riflescope, a spotting scope, a telescope, a field microscope, or binoculars (Fig. 1, “telescopic gun sight”, [col. 1, lines 23-25]).
Regarding claim 16, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches the lens cover body is comprised of one or more of a metal, a metal alloy, plastic, a polymeric material, carbon fiber, rubber, wood or combinations thereof (“Mounting ring assembly 510, pivoting cap 530, and hinge assembly 520 may be formed of metal”, [col. 5, lines 64-65]).
Regarding claim 17, the optical lens cover according to claim 1 is rejected (see above).

Campean further teaches the lens cap is comprised of one or more of a metal, a metal alloy, plastic, a polymeric material, carbon fiber, rubber, wood or combinations thereof (“Mounting ring assembly 510, pivoting cap 530, and hinge assembly 520 may be formed of metal”, [col. 5, lines 64-65]).
Regarding claim 18, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Halvorson, Campean and Northrup doesn’t explicitly teach the lens cover body is from about 0.1 mm to about 10 mm thick and from about 1.0 to about 50 mm wide.
Campean in figure 5 and Halvorson in figure 2 shows the thickness and width of the lens cover body (element 620 and 13), but doesn’t explicitly teach the lens cover body is from about 0.1 mm to about 10 mm thick and from about 1.0 to about 50 mm wide.
Halvorson in view of Campean and Northrup discloses the claimed invention except for the lens cover body is from about 0.1 mm to about 10 mm thick and from about 1.0 to about 50 mm wide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the lens cover body from about 0.1 mm to about 10 mm thick and from about 1.0 to about 50 mm wide, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). One ordinary skill in art would have been motivated to optimize the size of the telescope lens cap about 0.1 mm to about 10 mm thick and from about 1.0 to about 50 mm wide to ensure the safety of the cap and the apparatus.  
Regarding claim 19, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches a kit comprising 2 lens covers 500 in Fig. 1.
Regarding claim 20, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Campean further teaches the kit of claim 19, wherein the kit comprises two lens cover assemblies of claim 1, one lens cover assembly for each end of an optical device wherein one or more lenses of the optical device are exposed (Fig. 1, “for covering eyepiece and objective lenses”, [col. 3, lines 12-16]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halvorson, Campean and Northrup, as applied to claim 1 above, and further in view of Cheng et al. (US 2015/0226960). 

Regarding claim 4, the optical lens cover according to claim 1 is rejected (see above).
Halvorson in view of Campean and Northrup teaches the display device of claim 1.
Halvorson, Campean or Northrup doesn’t explicitly teach the lens cover assembly of claim 1, wherein the lens cover body is configured to circumferentially engage the external portions of optical devices having external diameters ranging from about 16mm to about 20mm, about 20mm to about 24mm, about 24mm to about 28mm, about 28mm to about 32mm, about 32mm to about 36mm, about 36mm to about 40mm, about 40mm to about 44mm, about 44mm to about 48mm, about 48mm to about 52mm, about 52mm to about 56mm, about 56mm to about 60mm, about 60mm to about 64mm, 
Halvorson and Cheng are related to optical lens cover. 
Cheng teaches the lens cover body is configured to circumferentially engage the external portions of optical devices having external diameters ranging from about 32mm to about 36mm (“cover body 20 can fit the lens housing 12 with a diameter range between 32 mm and 36 mm”, [0043], “by changing different sizes of the flexible member 50, the cover body 20 can also fit for different diameter sizes of the lens housing 12”, [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lens cover body configured to circumferentially engage the external portions of optical devices having external diameters ranging from about 32mm to about 36mm. One ordinary skill in art would have been motivated to use a lens cover body configured to circumferentially engage the external portions of optical devices having external diameters ranging from about 32mm to about 36mm to fit the diameter sizes of the lens housing used.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Halvorson (US 2,488,188) in view of Campean (US 7,721,480).

Regarding claim 21, an optical lens cover assembly (refer to Figs. 1-6, telescopic sight protector, Halvorson (US 2,488,188) comprising:
 an open circle configuration (Figs. 2 and 3 show, a circular band 14), 
wherein one end of the open circle of the lens cover body is couplable to the other end of the open circle of the lens cover body by a clamping mechanism (Fig. 2 shows open circle of the lens cover body is couplable to the other end of the open circle of the lens cover body by a clamping mechanism, “a band adapted to be clamped about the telescope adjacent one end thereof”, [col. 1, line 12] “Figure 4 is a side view of the lens protector showing it clamped about a fragment of the tele-scope”, [col. 1, ln 32-34]),
a lens cap (Fig. 2, cap 21, [col. 2, ln. 42) coupled to the lens cover body by a hinge mechanism (Fig. 2 shows the hinge mechanism connecting the band with the cap, “Pivotally supported between the ears 15 on the pivot bolt 18 is an arm 20 carrying adjacent its free end a cap 21”, [col. 2, lines 5-6], “lens protector designated generally 13 comprises a band 14 which is adapted to be clamped about the barrel 12”, [col. 1, line 43-45]), 
wherein the lens cap comprises at least one release tab for releasing the lens cap to expose one or more lenses of an optical device (“The opposite end of the arm 29 forms a trigger 3i by which the latch may easily and quickly be released when it is desired to use the telescope”, [col. 2, lines 30-34]; “when it is desired to use the telescope it is only necessary to exert pressure on the trigger 31 to swing it about its pivot 19 ..”, [col. 2, lns 47-50], Figs, 2 and 4 in dotted lines show the lens cap comprises at least one release tab for releasing the lens cap to expose one or more lenses of an optical device),

wherein the lens cover body is configured to circumferentially engage and rotate freely around an external portion the optical device until a desired position on the optical device is obtained (Figs. 2 and 3 shows the lens cover body 14 is not fixed on barrel 12, 14 is configured to circumferentially engage and rotate freely around an external portion the optical device, barrel 12, until a desired position on the optical device is obtained), after which the clamp mechanism is activated, to secure the lens cover body on the optical device (“a clamp-ing bolt 17 extends in order to affect a clamping of the band about the barrel 12”, [col. 1, lines. 52-54],  Figs. 1 and 4 show the clamp mechanism is activated, by tightening a single bolt 17 that is inserted through the bolt port and into the threaded insert, to secure the lens cover body 14 on the optical device, barrel 12 of telescope).
Halvorson doesn’t explicitly teach the lens cap comprises a magnetic coupling portion for securing the lens cap in a closed position against the lens cover body, wherein the clamping mechanism comprises one or more of: a pull-action clamp mechanism, a hook and screw clamping mechanism, a quick release mechanism, a 
Halvorson and Campean are related to covering of a telescope lens.
Campean teaches the lens cap (“FIG. 4 is a side pictorial view of the cover of FIG. 2 with the pivoting cap shown in its open position”) comprises a magnetic coupling portion for securing the lens cap in a closed position against the lens cover body, and at least one release tab for releasing the lens cap to expose one or more lenses of an optical device; at a desired position the clamp mechanism is activated to secure the lens cover body on the optical device (Fig. 2 shows the clamp mechanism is activated to secure the lens cover body on the optical device, by tightening a single bolt 16 that is inserted through the bolt port and into the threaded insert , to secure the lens cover body 13 on the optical device, barrel 11 of telescope 10), 
wherein the clamping mechanism comprises one or more of: a pull-action clamp mechanism, a hook and screw clamping mechanism, a quick release mechanism, a ratcheting tie mechanism, a latching teeth and release mechanism, or combinations thereof (a quick release mechanism, “ring member 620 may be snap fit”, [col. 5, line 6], and “cap 530 may include one or more radially extending tabs 672 for facilitating manual lifting of cap 530 from the closed position”, [col. 6, lines 43-45]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Halvorson to include a magnetic coupling portion to hold the cap in closed position, and at least one release tab for releasing the lens cap as taught by Campean for the predictable result of securing the lens cap with lens cover body on the telescope, holding securely the cap in a closed position against .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872